 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Bryan Hunton,                                      No. CV-16-00539-PHX-DLR
10                  Plaintiff,                          ORDER
11   v.
12   American Zurich Insurance Company,
13                  Defendant.
14
15
16          Following a trial in this insurance bad faith action, the jury returned a verdict in
17   favor of Plaintiff and against Defendants. (Doc. 344.) Shortly after the jury returned its
18   verdict, the parties negotiated a settlement. (Doc. 356.) In accordance with that settlement
19   and the parties’ stipulation, the Court dismissed this action with prejudice on June 1, 2018.
20   (Docs. 362, 365.)
21          Four days later, Plaintiff filed a Motion to Unseal Trial Exhibits (Doc. 366), which
22   now is fully briefed (Docs. 367, 368). Plaintiff asks the Court “to unseal the exhibits
23   admitted into evidence at trial (Doc. 347).” (Doc. 366 at 8.) Docket entry 347 is a copy of
24   Plaintiff’s trial exhibit list. None of these exhibits, however, were admitted under seal at
25   trial, a fact Plaintiff acknowledges in his motion.1 (Doc. 366 at 1 (“[W]hen Plaintiff
26   indicated in the parties’ Joint Pretrial Statement that he intended to use some of those
27
            1
             Although a subset of Plaintiff’s trial exhibits previously were filed under seal in
28   connection with the parties’ dispositive motions (Docs. 225, 224), Plaintiff has not asked
     the Court to unseal those specific filings.
 1   documents at trial, Zurich did not object or seek to prevent their disclosure in open court.
 2   Nor did it move to seal them once they were admitted, or at any point thereafter.”).) The
 3   Court cannot unseal trial exhibits that were not sealed in the first place. Instead, the Court
 4   construes Plaintiff’s motion as challenging Defendant’s designation of these exhibits as
 5   confidential and seeking relief from the July 7, 2016 Protective Order’s restrictions on the
 6   disclosure of confidential material produced during discovery. (Doc. 36.) So framed,
 7   Plaintiff’s motion is granted.
 8   I. Overview of Protective Order
 9          On July 5, 2016, the parties jointly moved for the entry of a protective order
10   designed to facilitate discovery and reduce discovery disputes. (Doc. 35.) The Court
11   granted the motion and issued the Protective Order on July 7, 2016. (Doc. 36.) The
12   Protective Order allows either party to designate material sought during discovery as
13   “confidential,” defined as:
14                 such material or matter used by [the designating party] in, or
                   pertaining to, its business, which matter is not generally known
15                 and which the party would normally not reveal to third parties
                   or would cause third parties to maintain in confidence and/or .
16                 . . constitute such personal material which matter is not
                   generally known and which the party would normally not real
17                 to third parties or would cause third parties to maintain in
                   confidence.
18
19   (¶ 2.) The Protective Order also restricts the disclosure of information designated as
20   confidential. (¶¶ 3-5.)
21          Pursuant to Paragraph 8 of the Protective Order:
22                 before filing any “CONFIDENTIAL INFORMATION” with
                   the Court, the submitting party must confer with the
23                 designating party to determine whether or not the designated
                   material must be filed under seal, and if so, whether the parties
24                 can agree on a stipulation to have the “CONFIDENTIAL
                   INFORMATION” filed under seal. Any stipulation must set
25                 forth the facts and legal authority that justify filing the
                   “CONFIDENTIAL INFORMATION” under seal. If the
26                 parties cannot agree on a stipulation, the submitting party must
                   lodge the “CONFIDENTIAL INFORMATION” under seal
27                 and file and serve a notice of lodging summarizing the parties’
                   dispute and setting forth the submitting party’s position,
28                 accompanied by a certification that the parties have conferred
                   in good faith and were unable to agree about whether the

                                                 -2-
 1                    “CONFIDENTIAL INFORMATION” should be filed under
                      seal. Within 14 days after service of the notice, the designating
 2                    party must file and serve either a notice withdrawing the
                      confidentiality designation or a motion to seal and a supporting
 3                    memorandum that sets forth the facts and legal authority
                      justifying    the    filing    of    the     “CONFIDENTIAL
 4                    INFORMATION” under seal. If the designating party does not
                      file a motion or notice, the Court may enter an order making
 5                    the “CONFIDENTIAL INFORMATION” part of the public
                      record.
 6
     (¶ 8.) Moreover,
 7
                      [i]n the event that any “CONFIDENTIAL INFORMATION”
 8                    is used in any court proceeding in connection with this
                      litigation in accordance with the terms of this Order, it will not
 9                    lose its “CONFIDENTIAL INFORMATION” status through
                      the use, and the parties will take all steps reasonably required
10                    to protect its confidentiality during the use.
11
     (¶ 11.)
12
               The Protective Order does not require a party to challenge the propriety of a
13
     confidentiality designation at the time it is made, nor does failure to do so “preclude a
14
     subsequent challenge during the pendency of this litigation.” (¶ 9.) If a dispute over the
15
     propriety of a confidentiality designation arises, “[t]he burden of proving that information
16
     has been properly designated . . . is on the party making the designation.” (Id.)
17
               Although the parties’ stipulated to entry of the Protective Order, their agreement
18
     preserves
19
                      any party’s right to seek at a future time relief from the Court
20                    from any or all provisions of [the] Protective Order, including
                      the risk to seek an order granting access to specific documents
21                    designated as “CONFIDENTIAL” to specific individuals, or
                      for an order allowing certain documents designated as
22                    “CONFIDENTIAL” to be used or disclosed in a manner
                      contrary to that authorized herein[.]
23
24   (¶ 23.) By its terms, the Protective Order “survive[s] the final termination of this lawsuit,”
25   and the Court “retain[s] jurisdiction to resolve any dispute concerning the use of the
26   documents protected under” the Protective Order. (¶¶ 24-25.)
27   II. Summary of Dispute
28             In the time since this litigation concluded, Plaintiff’s counsel has received requests


                                                    -3-
 1   from other attorneys for copies of the exhibits that were admitted at trial. (Doc. 368-1.)
 2   Of the 44 exhibits admitted by Plaintiff into evidence at trial, 12 currently are designated
 3   by Defendant as confidential: Plaintiff’s Exhibits 6, 8, 9, 10, 11, 13, 14, 15, 17, 18, 21, and
 4   24.2, 3 (Doc. 347; Doc. 367 at 2.) The Court understands Plaintiff’s current motion to be
 5   seeking relief from the Protective Order so that Plaintiff may disclose these exhibits to
 6   interested attorneys in a manner otherwise inconsistent with the Protective Order. Plaintiff
 7   contends Defendant waived the confidentiality of these exhibits by not objecting to their
 8   unsealed admission at trial and, alternatively, that compelling reasons do not justify
 9   maintaining confidentiality.
10          In response, Defendant argues: (1) the Court lacks jurisdiction over this dispute now
11   that the parties have stipulated to a dismissal with prejudice, (2) Plaintiff waived his right
12   to challenge these confidentiality designations when he stipulated to the documents being
13   filed under seal in connection with dispositive motions, (3) Defendant did not waive
14   confidentiality by allowing the exhibits to be used at trial because Paragraph 11 of the
15   Protective Order contemplates such use, and (4) there are compelling reasons for
16   maintaining the confidentiality of these exhibits. (Doc. 367.)
17          At the outset, the Court observes that this dispute probably is not presented
18   appropriately. Although some of Plaintiff’s trial exhibits previously were filed under seal
19   in connection with dispositive motions, no party moved to seal these exhibits when they
20   were offered for admission at trial. Plaintiff therefore is not seeking to unseal his trial
21   exhibits; he is mounting a challenge to Defendant’s confidentiality designations. The
22   procedure for doing so is outlined in Paragraph 9 of the Protective Order:
23          2
              This list comes from Defendant’s response memorandum. Plaintiff does not
     specify which of his trial exhibits currently are designated as confidential, but also does
24   not dispute Defendant’s enumeration. For purposes of this order, the Court presumes that
     only these 12 exhibits were both admitted by Plaintiff at trial and designated as confidential
25   by Defendant pursuant to the Protective Order.
26          3
              Defendant also includes Plaintiff’s Exhibit 12 in its enumeration of trial exhibits
     subject to the Protective Order. (Doc. 367 at 2.) The record, however, indicates that
27   Plaintiff’s Exhibit 12 was not admitted into evidence at trial. (Doc. 347 at 1.) Accordingly,
     the Court considers Plaintiff’s Exhibit 12 to be outside the scope of the current motion
28   because Plaintiff’s motion is directed toward “exhibits admitted into evidence at trial.”
     (Doc. 366 at 8 (emphasis added).)

                                                  -4-
 1                    No party is obligated to challenge the propriety of a
                      “CONFIDENTIAL INFORMATION” designation at the time
 2                    made, and failure to do so will not preclude a subsequent
                      challenge during the pendency of this litigation. In the event
 3                    that any party to this litigation disagrees at any stage of these
                      proceedings with the designation, that party must provide to
 4                    the disclosing party written notice of its disagreement with the
                      designation. The parties will first try to dispose of any dispute
 5                    in good faith on an informal basis. If the dispute cannot be
                      resolved within thirty (30) days of receipt of a party’s written
 6                    objection to the designation, the designation will cease to apply
                      unless, within those 30 days, the party who made the
 7                    designation moves the Court for an order designating the
                      information as “CONFIDENTIAL INFORMATION,” in
 8                    which case the material so designated will be treated as
                      “CONFIDENTIAL INFORMATION” in accordance with this
 9                    Order until the Court rules on said motion. The burden of
                      proving that information has been properly designated as
10                    “CONFIDENTIAL INFORMATION” is on the party making
                      the designation.
11
12   (Doc. 36 ¶ 9.)
13          It appears that Plaintiff provided written notice of its disagreement with Defendant’s
14   confidentiality designations on May 23, 2018, when Plaintiff’s counsel sent Defense
15   counsel the following email:
16                    Another attorney has asked our office to provide copies of the
                      exhibits that were admitted at trial. As you know, some of the
17                    exhibits included documents that were previously subject to
                      the joint protective order. Because they were admitted at trial
18                    and used in open court, however, they are now public and are
                      no longer subject to the joint protective order. In an abundance
19                    of caution, I wanted to let you know that we intend to provide
                      copies of the admitted exhibits by Friday afternoon, and
20                    confirm there is no objection to us doing so. If there is an
                      objection, please let me know no later than Friday morning.
21
     (Doc. 368-1.) Although neither party provided the Court with Defense counsel’s response
22
     to this email, the fact that the parties are here litigating the issue indicates that Defense
23
     counsel did, in fact, object to such disclosure. Accordingly, pursuant to Paragraph 9 of the
24
     Protective Order, the parties were required to make a good faith effort to resolve the issue
25
     informally within 30 days of the May 23 email. If they could not reach a resolution within
26
     that time, the exhibits would no longer be considered confidential unless Defendant filed a
27
     motion with the Court seeking an order designating the material confidential. Here,
28
     however, the opposite happened.


                                                    -5-
 1          Notwithstanding the procedural posture, the Court will adjudicate the motion on its
 2   merits because the issues are adequately briefed and neither party has objected to the
 3   manner in which the issues have been presented for the Court’s review. As the designating
 4   party, Defendant bears the burden of persuading the Court that the relevant exhibits are
 5   appropriately considered confidential under the terms of the Protective Order. The Court
 6   therefore will consider the dispute in the context of Defendant’s arguments for maintaining
 7   confidentiality.
 8   III. Jurisdiction
 9          The Court has jurisdiction to consider this dispute, notwithstanding the parties’
10   stipulation to dismissal with prejudice.      By its express terms, the Protective Order
11   “survive[s] the final termination of this lawsuit,” and the Court “retain[s] jurisdiction to
12   resolve any dispute concerning the use of the documents protected under” the Protective
13   Order. (Doc. 36 ¶¶ 24-25.)
14   IV. Waiver by Plaintiff
15          Plaintiff did not waive his right to challenge these confidentiality designations when
16   he stipulated to the documents being filed under seal in connection with dispositive motions
17   for at least three reasons. First, although Plaintiff stipulated to certain documents being
18   filed under seal at the dispositive motions stage, the parties’ stipulation explicitly stated:
19   “Plaintiff does not wish to challenge the confidentiality of these designations at this time.”
20   (Doc. 214 (emphasis added).) Plaintiff therefore clearly reserved his right to challenge the
21   confidentiality of these designations at a later time. Second, and relatedly, paragraph 9 of
22   the Protective Order explicitly states that no party is obligated to challenge the propriety of
23   a confidentiality designation at the time it is made, nor does failure to do so “preclude a
24   subsequent challenge during the pendency of this litigation.” (Doc. 36 ¶ 9.) Finally, the
25   standard for sealing materials on the public docket depends on many factors, including the
26   motion or filing to which the materials are attached and how integral the materials are to
27   the public’s ability to understand the disposition of that motion. See Pintos v. Pac.
28   Creditors Ass’n, 605 F.3d 665, 678-79 (9th Cir. 2009). Thus, Plaintiff may stipulate to


                                                  -6-
 1   seal materials at one stage of the litigation without waiving his right to argue at a later stage
 2   that the materials should no longer be shielded from the public.
 3   V. Waiver by Defendant
 4          Defendant has waived the confidentiality of Plaintiff’s trial exhibits by not objecting
 5   to their public disclosure at trial. Although paragraph 11 of the Protective Order states that
 6   a party’s confidentiality designations will not lose their confidential status through use in
 7   a court proceeding connected with this litigation, this provision comes with an important
 8   caveat: “the parties will take all steps reasonably required to protect its confidentiality
 9   during the use.” (Doc. 36 ¶ 11.) Here, Plaintiff indicated in the parties’ Joint Pretrial
10   Statement that he intended to introduce documents designated by Defendant as confidential
11   at trial. Defendant did not object or seek to prevent these disclosures in open court, nor did
12   it move to seal these documents once they were admitted. Therefore, Defendant, as the
13   party asserting confidentiality, did not take reasonable steps to protect the confidentiality
14   of these exhibits at the time they were used in open court. See, e.g., In re Bard IVC Filters
15   Prods. Liab. Litig., No. CV-16-00474-PHX-DGC, 2018 WL 3721373 (D. Ariz. Aug. 3,
16   2018); Biovail Labs., Inc., v. Anchen Pharm., Inc., 463 F. Supp. 2d 1073, 1078-81 (C.D.
17   Cal. 2006). Because these documents already have been disclosed to the public during
18   trial, the Court finds that they no longer are appropriately deemed confidential.
19   VI. Reasons for Maintaining Confidentiality
20          Assuming that Defendant did not waive the confidentiality of the exhibits at issue,
21   compelling reasons do not justify maintaining confidentiality now. Based on Defendant’s
22   description of the exhibits, it appears that most are performance reviews of claims
23   specialists. Others are internal reports and training materials. The Court permitted some
24   of these documents to be filed under seal at the dispositive motions stage, both because the
25   parties stipulated that sealing the documents was appropriate at that stage and because the
26   documents were not necessary to the public’s ability to understand the Court’s ruling of
27   the dispositive motion.
28          Circumstances are different now. The parties proceeded to a full trial on the merits,


                                                   -7-
 1   during which Plaintiff admitted and used these exhibits as part of his case. These
 2   documents are now important for the public to fully understand the trial. Indeed, Plaintiff’s
 3   counsel has received inquiries from other attorneys, indicating that the public is, in fact,
 4   interested in understanding this case.      Moreover, there is value in permitting such
 5   disclosure. “Allowing the fruits of one litigation to facilitate preparation in other cases
 6   advances the interests of judicial economy by avoiding the wasteful duplication of
 7   discovery.” Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d. 1122, 1131 (9th Cir. 2003).
 8          For these reasons,
 9          IT IS ORDERED that Plaintiff’s Motion to Unseal Trial Exhibits (Doc. 366),
10   which the Court construes as a motion for relief from the July 7, 2016 Protective Order’s
11   restrictions on the disclosure of confidential material produced during discovery, is
12   GRANTED. Exhibits publicly admitted into evidence by Plaintiff at trial (See Doc. 347)
13   are no longer subject to the Protective Order’s restrictions on the disclosure of confidential
14   material, provided that all personal identifying information contained within the employee
15   performance evaluations is redacted.4
16          Dated this 3rd day of December, 2018.
17
18
19                                                  Douglas L. Rayes
                                                    United States District Judge
20
21
22
23
24
25
26
27
28          4
              Plaintiff has represented to the Court that such information has been redacted and
     that his counsel does not possess unredacted copies of these evaluations.

                                                 -8-
